DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for improving interpretation of surroundings of an unmanned aerial vehicle, the method comprising: acquiring an image (100) of an environment surrounding an unmanned aerial vehicle (UAV) with at least one sensor unit (61-66) of the UAV, the image comprising depth data from said at least one sensor unit (61-66); determining, by a control unit, a boundary (115, 115') between a first image portion (111, 111') and a second image portion (121, 121'), wherein said second image portion (121, 121') surrounds said first image portion (111, 111'), said boundary (115, 115') being defined by an interface between first periphery sub-portions (112, 112') of said first image portion and second periphery sub-portions (122, 122') of said second image portion when a difference in depth data between adjacent said first periphery sub-portions (112) and said second periphery sub-portions (122) is above a first predetermined threshold and/or when said second periphery sub-portions (122') comprise undefined depth data; determining, by the control unit, an area of the first image portion (111, 111'); [[and]] [[if]] in response to the area of the first image portion (111, 111') [[is]being below a second predetermined threshold, the control unit determining that the first image portion (111, 111') 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, An unmanned aerial vehicle (UAV) system with improved interpretation of surroundings, comprising: a UAV (1) comprising at least one sensor unit (61-66) configured to capture an image (100) of a surrounding environment, actuators, and propellers connected to the actuators; and a control unit (4) configured for processing said image (100) and connected to the at least one sensor unit (61-66) and the actuators, said control unit (4) being configured to: acquire said image (100) comprising depth data from said at least one sensor unit (61-66); determine a boundary (115, 115') between a first image portion (111, 111') and a second image portion (121, 121'), wherein said second image portion (121, 121') surrounds said first image portion (111, 111'), said boundary (115, 115') being defined by an interface between first periphery sub-portions (112, 112') of said first image portion and second periphery sub-portions (122, 122') of said second image portion, when a difference in depth data between adjacent said first periphery sub-portions (112) and said second periphery sub-portions (122) is above a first predetermined threshold and/or when said second periphery sub-portions (122') comprises undefined depth data; determine an area of the first image portion (111, 111'); [[and]] [if]]in response to the area of the first image portion (111, 111') [[is]] being below a second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661